This was a suit wherein the Circuit Court entered its final decree in equity perpetually enjoining the *Page 157 
appellant, Nathan Mayo, as Commissioner of Agriculture, and Charles P. Davis, as Chief Fruit Inspector, from enforcing or attempting to enforce, any of the provisions of the Arsenical Spray Law as against grapefruit production by appellees, as provided by Chapter 11844, Acts of 1927, as amended by Chapter 14485, Acts of 1929, which Act the Chancellor held would be unconstitutional if applied to appellees' production of grapefruit.
This case has been here before on an appeal from an interlocutory injunction. Mayo v. Florida Grapefruit Growers Protective Ass'n, 112 Fla. 117, 151 Sou. Rep. 25.
In consideration of the material changes made in the laws of Florida affecting the citrus industry enacted at the 1935 Session (Chapters 16854, 16855, 16856, 16857, 16858, 16859, 16860, 16861, 16862, and 16863, Acts of 1935, General Laws of Florida) which may have rendered the present appeal moot, it is ordered that appellants and appellees herein be cited to show within fifteen days from the date of this order why the decree appealed from in this case should not be affirmed without prejudice, with leave to the Circuit Court to make such alterations or modifications therein as may be necessary to give effect to any law or laws subsequently enacted by the Legislature affecting the propositions involved in the present appeal.
Rule nisi in accordance with order entered.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.